Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:21-cv-797-WJM-SKC

   JOHN RINEHART,

          Plaintiff,

   v.


    NATHAN SCHNEIDER, individually and in his capacity as a member of Colorado
    Solidarity Fund LLC,
    COLORADO SOLIDARITY FUND LLC, a Colorado limited liability company, and
    JESSICA GORDON NEMBHARD, an individual,

          Defendants.


        REPLY TO PLAINTIFF’S RESPONSE TO SECOND AMENDED MOTION TO
                  DISMISS FIRST AMENDED COMPLAINT (doc. 52)


          Defendant Nathan Schneider, by and through his attorneys, Brian D. Kennedy, Kevin G.

   Ripplinger and the law firm of Paterson Ripplinger, P.C., submits the following Reply to Plaintiff’s

   Response to Second Amended Motion to Dismiss (doc. 52). Defendant Schneider provides:

                                          I. INTRODUCTION

          In his Response, Plaintiff maintains that the First Amended Complaint (FAC) plausibly

   states a claim for a violation of the Lanham Act, defamation, tortious interference with contract,

   tortious interference with prospective business advantage and conspiracy. Plaintiff’s arguments

   are based upon a misunderstanding of the Lanham Act, a misreading of Colorado law, and

   overstatement of what is actually alleged in the FAC. Contrary to what Plaintiff’s Response asserts,

   Plaintiff’s allegations do not state a claim for a Lanham Act violation, defamation, tortious




                                                    1
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 2 of 12




   interference with contract, tortious interference with prospective business advantage, or

   conspiracy. Plaintiff’s First Complaint should be dismissed.

                                  II. ARGUMENT AND AUTHORITY

      A. First Claim for Relief –Plaintiff Fails to State a Plausible Claim Under the Lanham
         Act

            The allegations in the FAC have no connection to consumer fraud and are plainly not the

   types of claims the Lanham Act was meant to address. Plaintiff alleges that he was fundraising for

   a start-up entity or that he was involved in business-to-business transactions. The parties are not

   competitors, and there are no non-conclusory factual allegations to support such a Lanham Act

   claim.

            Plaintiff’s Response suggests that the FAC seeks to invoke Section (1)(b) of the Act. This

   provision relates to false statements made in connection with advertising and promotion of goods

   and services. To constitute commercial advertising or promotion, a “statement must be (1)

   commercial speech; (2) for the purpose of influencing consumers to buy defendant's goods or

   services;… (3) although representations less formal than those made as part of a classic advertising

   campaign may suffice, they must be disseminated sufficiently to the relevant purchasing public,”

   and, possibly, that (4) the parties are commercial competitors. Boule v. Hutton, 328 F.3d 84, 90–

   91 (2d Cir. 2003)(internal quotation marks omitted) citing Fashion Boutique of Short Hills, Inc. v.

   Fendi USA, Inc., 314 F.3d 48 (2d Cir. 2002) and Gordon & Breach Sci. Publishers S.A. v. Am.

   Inst. of Physics, 859 F. Supp. 1521, 1536 (S.D.N.Y. 1994). “[T]o have standing for a false

   advertising claim, the plaintiff must be a competitor of the defendant and allege a competitive

   injury.” Stanfield v. Osborne Industries, Inc., 52 F.3d 867, 873 (10th Cir.1995). “[H]arm[ ] to the

   plaintiff's ability to compete with the defendant” constitutes such an injury. Barrus v. Sylvania, 55

   F.3d 468, 470 (9th Cir.1995). There is no way to read Plaintiff’s FAC as plausibly alleging either

                                                    2
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 3 of 12




   that Mr. Schneider is a business competitor or that his alleged conduct harms Plaintiff’s ability to

   compete with him.

          In his Response, Plaintiff contends that the FAC plausibly alleges that Plaintiff and

   Defendant Schneider are competitors, “due to the nature of the industry and particular market that

   they are in, as well as because of the fact that Mr. Rinehart and MSPWC’s success was quickly

   securing funding and resources in that market, which could otherwise be steered by Defendants....”

   Pl. Rsp., p. 3. Plaintiff goes on to say that this is because the co-op business “is a small and

   ‘insular’ industry, where relatively few people and organizations compete for relatively few

   resources and successes, including government funding, organizational viability, board positions,

   consulting contracts, and employment positions.” Pl. Rsp., p. 4. This argument is flawed in

   multiple respects. First, with respect to Defendant Schneider specifically, it is supported by two

   paragraphs in the FAC, ¶¶ 60 and 61 (the FAC is attached to Defendant Schneider’s Second

   Amended Motion to Dismiss as Exhibit A). These paragraphs assert that Defendant Schneider is

   a member of CSF, and they assert, in broad, conclusory terms, that he actively works in the co-op

   industry, performing various, unspecified project management and contract work for different,

   unspecified organizations. They do not allege that Defendant Schneider is involved in the

   management of CSF –and he is not. They do not even allege any specific roles or types of services

   where Plaintiff and Defendant Schneider might compete, aside from noting that, like every two

   human beings, Plaintiff and Schneider compete for resources. The particular resources are left

   undefined. Even the allegation that Plaintiff and Defendant Rinehart are both authors who write

   of have written about the co-op industry does not support the idea that they are competitors. There

   is no allegation that they compete for space in the same journals or that in any other way the

   business is a zero-sum game –because it is not. Even assuming the very limited, non-conclusory



                                                    3
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 4 of 12




   allegations to be true, they do not plausibly establish that Plaintiff and Defendant Rinehart are

   competitors within the meaning of the act. They certainly do not indicate that they compete in the

   consumer arena, which is what the Lanham Act addresses. The bald, conclusory allegation that

   Plaintiff and Schneider are competitors is simply not sufficient. See Ashcroft v. Iqbal, 556 U.S.

   662, 678 (2009). Conclusory allegations are “not entitled to the assumption of truth.” Khalik v.

   United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012).

          Plaintiff next maintains that the FAC plausibly alleges commercial advertising, promotion

   and speech. The glaring problem with this argument is that the FAC does not allege any such

   speech. The core of the concept of commercial speech is “speech which does ‘no more than

   propose a commercial transaction.’” Bolger v. Youngs Drug Products Corp., 463 U.S. 60, 66, 103

   S. Ct. 2875, 2880 (1983)(citing Virginia State Board of Pharmacy v. Virginia Citizens Consumer

   Council, Inc., 425 U.S. 748, 762, 96 S.Ct. 1817, 1825). That clearly does not apply here, as the

   speech alleged in the FAC does not propose any transaction at all. Plaintiff has alleged, in

   conclusory terms, that Defendant Schneider had an economic motivation for informing Jason

   Weiner of the allegations made against Plaintiff. Even if the Court were to consider that allegation,

   despite the holding in Iqbal, the decisional law makes it clear that someone’s having an economic

   motive alone does not make something commercial speech. See Bolger, 463 U.S. at 67, 103 S. Ct.

   at 2880.

          Furthermore, the FAC does not allege anything that could reasonably be characterized as

   advertising or promotion. Indeed, the only specific communication alleged concerning Defendant

   Schneider are that he communicated the information provided by Defendant Nembhard to Jason

   Weiner and to an unnamed person at Dazzle Limited Cooperative Association. Two contacts do

   not constitute advertising or promotion, and the communication in question does not fit within the



                                                    4
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 5 of 12




   concepts of advertising or promotion. The cases cited by Plaintiff, Seven-Up Co. v. Coca-Cola

   Co., 86 F.3d 1379, 1385-86 (5th Cir. 1996) and Coastal Abstract Serv., Inc. v. First Am. Title Ins.

   Co., 173 F.3d 725, 735 (9th Cir. 1999) do not support a different conclusion. In those cases,

   communications involved contacts with 15 percent and 33 percent of a company’s potential

   customers, respectively. Nothing in the FAC suggests anything like that occurred here. Further,

   the information conveyed did not address the quality of nature of Plaintiff’s services; it addressed

   a potential reputational risk. This simply is not a Lanham Act case, and Plaintiff’s Lanham Act

   claim should be dismissed.

      B. Second Claim for Relief –Plaintiff Fails to State a Plausible Claim for Defamation

          Based upon the statements contained in the FAC, it is undisputed that allegations were, in

   fact, made against Plaintiff by Defendant Nembhard in 2014-2015, and Mr. Schneider is merely

   accused of informing interested parties that those allegations had been made. Further, the facts as

   alleged to be true in the FAC would have the same effect on the reader or listener: Plaintiff,

   notwithstanding his self-professed credibility in the cooperative industry, had been the subject of

   very serious allegations, which he denies, and some groups within the industry have indicated an

   unwillingness to work with him.

          A claim for defamation does not arise from reporting the existence of “mere allegations to

   be investigated” or even expressing an opinion that the “sources were credible” who made those

   allegations. Brian v. Richardson, 87 N.Y.2d 46, 53 (1995). See also Sandals Resorts Int'l Ltd. v.

   Google, Inc., 86 A.D.3d 32, 43 (1st Dept. 2011); Egiazaryan v. Zalmayev, 880 F. Supp. 2d 494,

   507 (S.D.N.Y. 2012). Defendant Schneider is accused of reporting to interested parties that he had

   received allegations warranting further inquiry, something which the FAC clearly indicates is true.




                                                    5
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 6 of 12




          In his Response, Plaintiff contends that this is not Colorado law and cites Quigley v.

   Rosenthal, 327 F.3d 1044 (10th Cir. 2003) for that proposition. As an initial matter, the Quigley

   case primarily addresses the concept of matters of public concern, something not raised in

   Defendant Schneider’s Motion. It also addresses the related concept of the fair report doctrine,

   which affords a privilege to reports of in-court proceedings, if they are fair and substantially

   correct. In Quigley, the defendant held a press conference where he made detailed statements

   about the Quigleys’ alleged misconduct, drawing heavily upon a complaint filed in a civil action.

   Where the description suggested that a court had found the allegations to be true but where no

   action had actually been taken by any court at the time of the report, the court held that the fair

   report doctrine did not provide a privilege. Id. at 1062. The cases cited by Defendant Schneider

   address a different concept, the idea that a party can inform someone of allegations that require

   investigation without becoming liable for defamation. The holding in Quigley is inapposite.

   Importantly, the FAC does not allege that Defendant Schneider claimed the allegations in the

   Letter were true, that he believed them to be true or anything of the sort. Rather, he is alleged to

   have passed the Letter on to persons who might be affected by the existence of the allegations,

   regardless of whether they were true, and who would have a reason and need to investigate the

   allegations. That is not defamation.

          Moreover, advising business partners or potential business partners of these allegations

   would be subject to qualified privilege, based upon common interest, and thus is not actionable,

   unless that statement was made with “actual malice,” which means either with “knowledge that

   the statement was false or reckless disregard of whether it was false or not” or being motivated

   solely by “spite or ill will”. See Williams v. Boyle, 72 P.3d 392, 400 (Colo.App.2003); accord

   Dominguez v. Babcock, 727 P.2d 362, 365 (Colo.1986). There are no factual allegations to suggest



                                                    6
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 7 of 12




   that Defendant Schneider was reckless or motivated by spite; instead, he was the recipient of

   allegations against Plaintiff that, by their nature, posed a substantial reputational risk to the

   businesses and persons with whom Plaintiff was affiliated, including one in which Schneider was

   a member (CSF), and Defendant Schneider is accused of making a limited disclosure among

   persons or entities with which there was a clear common interest.

          In his Response, Plaintiff argues that there is no common interest, relying upon an incorrect

   and artificially narrow reading of Colorado law. Plaintiff alleges that he formed MSP with Jason

   Weiner, who helped MSP with fundraising. FAC, ¶ 43. Plaintiff alleges that he made a fundraising

   pitch to CSF. FAC, ¶ 47. He also alleges that Defendant Schneider was a member of CSF. FAC,

   ¶¶ 49, 52. The FAC further alleges that Defendant Schneider made a limited disclosure of the

   Letter or information in the Letter to Mr. Weiner and to a member of CSF, a person and an

   organization who would likely suffer severe reputational damage from the allegations in the Letter,

   were the allegations to become public and were the people and organizations to be publicly

   affiliated with Plaintiff, regardless of whether the allegations were true. FAC, ¶¶ 51-52. The FAC

   further alleges that Defendant Schneider contacted Dazzle Limited Cooperative Association,

   another business considering working with Plaintiff, about the letter, though it does not include

   any details of what information might have been conveyed, when or how. FAC, ¶ 57. Dazzle too

   would invariably suffer severe reputational damage from the allegations in the Letter, were they

   to become public and were they to be publicly affiliated with Plaintiff. This situation falls clearly

   within the common interest privilege.

          Contrary to Plaintiff’s assertions, Colorado defines the privilege broadly. “A qualified

   privilege exists for communications by a party with a legitimate interest or duty to persons having

   a corresponding interest or duty in communications promoting legitimate individual, group, or



                                                    7
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 8 of 12




   public interests.” Williams, 72 P.3d at 400–01. Colorado courts have found multiple relationships

   subject to the qualified privilege, including: a memorandum by faculty members setting forth their

   reasons for requesting that a department head be reassigned, Dominguez, 727 P.2d at 365; an

   employer's communication to an employee of its reasons for discharging that employee, Churchey

   v. Adolph Coors Co., 759 P.2d 1336, 1346 (Colo. 1988); and the report of a social worker of

   unsubstantiated allegations of sexual abuse by a person at a daycare facility, Wigger v. McKee,

   809 P.2d 999 (Colo.App.1990). The key is a legitimate relationship and common interest. That

   clearly exists here.

           In his Response, Plaintiff also suggests that it is not necessary for him to plead facts

   showing actual malice. Pl. Rsp., pp. 8-9. Rather, he contends that showing of express malice will

   suffice. That position is contrary to the decisional law. For instance, in Williams, the Colorado

   Court of Appeals required actual malice, noting that “plaintiff was required to prove that defendant

   knew the statement was false….” Williams, 72 P.3d at 401. See also McIntyre v. Jones, 194 P.3d

   519, 529 (Colo. App. 2008) (holding that plaintiff can show common interest privilege was abused

   only “by proving that the defendant published the statement with malice; that is, knowing the

   statement is false or communicating it in reckless disregard for its veracity… [and] ‘Reckless

   disregard’ in this context means ‘a high degree of awareness for probable falsity or serious doubt

   as to the truth of the statement.’” ) (citations omitted). Numerous federal courts have noted the

   same requirement and have required that a complaint meet the Twombly and Iqbal standards for

   alleging actual malice. See e.g. Biro v. Condé Nast, 807 F.3d 541, 546 (2d Cir. 2015) (citation

   omitted) (Plaintiff must “plead ‘plausible grounds’ to infer actual malice by alleging ‘enough

   fact[s] to raise a reasonable expectation that discovery will reveal evidence of’ actual malice.”).

   Bare allegations, such as those contained in the FAC here, do not suffice. Id. at 544; see also



                                                    8
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 9 of 12




   Mayfield v. NASCAR, 674 F.3d 369, 377-78 (4th Cir. 2012) (rejecting argument that such

   allegations “need only be articulated in the most general terms”); Michel v. NYP Holdings, Inc.,

   816 F.3d 686, 702 (11th Cir. 2016) (“every circuit that has considered the matter has applied the

   Iqbal/Twombly standard and held that a defamation suit may be dismissed for failure to state a

   claim where the plaintiff has not pled facts sufficient to give rise to a reasonable inference of actual

   malice” (citations omitted)). The fact that Plaintiff has not alleged facts to plausibly establish

   actual malice (and cannot because there was no actual malice) is fatal to his defamation claims.

       C. Fourth Claim for Relief –Plaintiff Fails to State a Claim for Tortious Interference
          with Contract.

           In his Motion, Defendant Schneider also pointed out that the FAC does not plausibly allege

   facts supporting the elements of claims for tortious interference with contract. In his Response,

   Plaintiff seeks to carve out the first party relationships and instead focus only on the supposed

   agreement that he had with MSP that he would receive the first paid position. Even looking at the

   claim in that fashion, the FAC fails to state a claim for tortious interference with contract.

           In order to establish a claim for tortious interference with contract under Colorado law,

   Plaintiff must allege facts demonstrating, inter alia, that the defendant had knowledge of the

   contract and that the defendant interfered and induced the other party to breach the contract.

   Westfield Dev. Co. v. Rifle Inv. Assoc., 786 P.2d 1112, 1117 (Colo.1990). The interference must

   be intentional and improper. Amoco Oil Co. v. Ervin, 908 P.2d 493, 501 (Colo.1996) citing

   Restatement (Second) of Torts § 767 cmt. a. Despite Plaintiff’s assertions to the contrary in his

   Response, the FAC itself alleges no facts from which the Court could conclude that it is plausible

   Defendant Schneider knew of the arrangement between MSP and Plaintiff concerning a future paid

   position. Indeed, how could he have known about such a private arrangement? Absent well

   pleaded facts establishing knowledge of this contract, Plaintiff’s claim must be dismissed.

                                                      9
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 10 of 12




          There are also no allegations in the FAC that plausibly allege malice as the sole motivation

   for the alleged disclosure or that the disclosure was through improper means. On the face of the

   FAC, the limited disclosure sought to protect MSP and its principal from the public disclosure of

   the allegations against Plaintiff and resulting reputational damage. (FAC, ¶¶ 55, 58). Defendant

   Schneider, with no motive to harm Plaintiff, received information regarding a significant risk of

   reputational harm to the entity on whose behalf Plaintiff was acting (MSP), the entities Mr.

   Schneider was affiliated with, as well as Mr. Schneider himself, should Schneider, CSF and/or

   Dazzle be publicly associated with Plaintiff. Under the circumstances, Mr. Schneider’s response

   was entirely appropriate, if not less than what may have been justified. Plaintiff’s tortious

   interference with Contract Claim should be dismissed.

      D. Fifth Claim for Relief –Plaintiff Fails to State a Claim for Tortious Interference with
         Prospective Business Advantage.

          Plaintiff’s claim for tortious interference with prospective business advantage should also

   be dismissed. To state a claim for relief for tortious interference with prospective business

   advantage, Plaintiff must allege facts that would plausibly demonstrate intentional and improper

   interference preventing formation of a contract. See Amoco Oil Co. v. Ervin, 908 P.2d 493, 500

   (Colo. 1995). In determining whether an actor's conduct in intentionally interfering with a contract

   or a prospective contractual relation of another is improper, consideration is given to the following

   factors: (a) the nature of the actor's conduct, (b) the actor's motive, (c) the interests of the other

   with which the actor's conduct interferes, (d) the interests sought to be advanced by the actor, (e)

   the social interests in protecting the freedom of action of the actor and the contractual interests of

   the other, (f) the proximity or remoteness of the actor's conduct to the interference and (g) the

   relations between the parties. Id., citing Restatement (Second) of Torts § 767 (1979). Plaintiff has

   not alleged facts that would demonstrate intentional and improper interference. As discussed

                                                    10
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 11 of 12




   above, Schneider, a member of CSF, received information regarding a significant risk of

   reputational harm to the entity on whose behalf Plaintiff was acting (MSP), the entities Mr.

   Schneider was affiliated with, as well as Mr. Schneider himself, should Schneider, CSF and/or

   Dazzle be publicly associated with Plaintiff. Schneider responded in a very limited way, designed

   to protect his own reputation and those of MSP, CSF and Weiner. That does not constitute tortious

   interference with prospective business advantage.

                                           III. CONCLUSION

          WHEREFORE, Defendant Nathan Schneider prays for an Order dismissing Plaintiff’s

   claims against him, pursuant to Fed.R.Civ.P. 12(b)(6).


          DATED this 2nd day of August, 2021.

                                               Respectfully submitted,

                                               PATTERSON RIPPLINGER, P.C.


                                               s/ Brian D. Kennedy
                                               Kevin G. Ripplinger
                                               Brian D. Kennedy
                                               Attorneys for Defendant Nathan Schneider
                                               5613 DTC Parkway, Suite 400
                                               Greenwood Village, Colorado 80111
                                               Telephone: (303) 741-4539
                                               Email: bkennedy@prpclegal.com
                                                       kripplinger@prpclegal.com




                                                  11
Case 1:21-cv-00797-WJM-SKC Document 54 Filed 08/02/21 USDC Colorado Page 12 of 12




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd day of August, 2021, a true and correct copy of the above
   and foregoing was served upon the following via CM/ECF:

   David D. Lin, Esq.                                  Steven D. Zansberg
   Michael D. Cilento, Esq.                            LAW OFFICE OF STEVEN D.
   LEWIS & LIN, LLC.                                   ZANSBERG, LLC
   81 Prospect Street, Suite 8001                      100 Fillmore St., Suite 500
   Brooklyn, NY 11201                                  Denver, CO 80202
   David@iLawco.com                                    steve@zansberglaw.com
   Michael@iLawco.com                                  Attorney for Defendant Colorado Solidarity
   Attorneys for the Plaintiff                         Fund

   Marc Litt, Esq.
   WACHTEL MISSRY
   885 Second Avenue
   New York, NY 10017
   Tel: (212) 909-9686
   mlitt@wmllp.com
   Attorney for Defendant Colorado Solidarity
   Fund

                                                s/Brenda Contreras
                                                Brenda Contreras
                                                bcontreras@prpclegal.com




                                                  12
